Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed October
27, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00520-CV
                                    ____________

                    IN RE FLOR DE JESUS PORTILLO, Relator



                                  ORIGINAL PROCEEDING
                                   WRIT OF MANDAMUS
                                   309th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2009-68967


                      MEMORANDUM OPINION

       On June 16, 2011, relator, Flor De Jesus Portillo, filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221. Relator asked this court to order
the Honorable Sheri Y. Dean, presiding judge of the 309th District Court of Harris County,
Texas, to set aside her order signed June 10, 2011, entered in trial court cause number
2009-68967, styled In the Interest of V.L.P., a child. Relator also filed an emergency
motion asking that we stay the trial court’s order. See Tex. R. App. P. 52.10(a). On June
16, 2011, this court granted relator’s motion and stayed the trial court’s order. The court
denied relator’s subsequent motion to stay the trial of the underlying proceeding.
       On October 18, 2011, the real party in interest, Victor Portillo, filed a motion to
dismiss the petition for writ of mandamus. The underlying suit affecting the parent-child
relationship was tried to the court on September 7, 8, and 9, 2011. On October 14, 2011,
the trial court signed a final order. The final order has superseded the June 10, 2011, order
that is the subject of this petition, rendering this proceeding moot. See Roccaforte v.
Jefferson County, 341 S.W.3d 919, 924 (Tex. 2011) (interlocutory order merges into final
judgment, which may implicitly modify interlocutory order without doing so expressly).
This court’s stay order issued June 16, 2011, has also been rendered moot. Moreover,
now that a final order has been signed, relator has an adequate appellate remedy to
challenge the order. See Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (mandamus
relief is not available when an adequate appellate remedy exists).

       Accordingly, we grant the real party in interest’s motion and order the petition for
writ of mandamus dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Boyce.




                                             2